                                      A PPEAM N CE SH EET
                        FOR THE UNITED STATES DISTRICY COURT
                              W E STERN D ISTR ICT O F V IR G IN IA
                                     ABIN G D O N DIV ISIO N

U NITED STA TE S OF A M ER ICA
                                                   cassxo., l.gs < J4 z
                                                   D ATE : 6/26/20
JAM ES BR O W N

                       TYPX OF HEARING : INITIAL APPEAM NCE
WWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWW/WWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWAWWWW
                                           PA R TIES:
      Pam ela M eade Sargent,U SM J                6.
2.      > >        œ                               7.
      /)            D t                            8.
4.    2* * :          969        '                 9.
5.                                                  10. '
W***W*********WWW**W *****WWW**********WW*********W**W**W**********W*W*********W*******W* *
Recordedby:ELLAsvltssu                                      Timeincourt: 4 .
                                                                           -5+ -V 16
INDEX     SPKR. INDEX        SPKR.      INDEX    SPKR.      INDEX     SPKR   INDEX   SPKR
  NO.             NO.                     N O.                N O.             NO.
4 :5% /,
          lt1
          lt
     :55 % l
         (
